Citation Nr: 0947205	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  03-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
bilateral hearing loss disability.

2.  Entitlement to service connection for an undiagnosed 
illness characterized by seizures, ministrokes, loss of 
memory, shortness of breath, numbness and tingling of the 
left side of the face, shoulder and arm.

3.  Entitlement to service connection for a high pulse rate.


[The appellant's claim for Service-Disabled Veterans' 
Insurance will will be the subject of a separate Board 
decision].

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
December 1968, from November 1990 to July 1991, and from 
April 1992 to September 1992, with additional service in the 
National Guard from 1984 to 1996.

The matter of undiagnosed illness comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the RO in Cleveland, Ohio, which denied 
the claim.  The bilateral hearing loss and high pulse rate 
claims arise from an April 2004 rating decision, which, in 
pertinent part, granted service connection for bilateral 
hearing loss, assigning an initial noncompensable rating and 
denied service connection for a high pulse rate.

The appellant brought claims for hypertension and residuals 
of a cerebrovascular accident.  The appellant initiated an 
appeal on the claims.  The appellant failed to perfect those 
issues with a timely Substantive Appeal following the 
November 2002 Statement of the Case; the issues are not 
before the Board.


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss is productive of 
Level I hearing impairment in the right ear and Level I 
hearing impairment in the left ear.

2.  The appellant's seizures, ministrokes, loss of memory, 
shortness of breath, numbness and tingling of the left side 
of the face, shoulder and arm are the result of known and 
diagnosed illness, did not manifest during service and are 
not related to any incident of service.

3.  The appellant has withdrawn his appeal seeking service 
connection for a high pulse rate.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
bilateral hearing loss disability are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).

2.  The appellant's seizures, ministrokes, loss of memory, 
shortness of breath, numbness and tingling of the left side 
of the face, shoulder and arm were not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.317 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for an 
increased rating and service connection.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  The initial 
rating issue arises from a grant of service connection.  
Compliance with the first Quartuccio element requires notice 
of these five elements in initial ratings cases.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the appellant's claim, 
letters dated in March 2001 and September 2003 satisfied the 
duty to notify provisions, except for the degree of 
disability and effective date elements of Dingess.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The appellant received such notice in a March 2006 
letter.  The appellant acknowledged receipt of this notice in 
a March 2006 response, indicating all his treatment was 
through VA.  This evidence has been obtained and adjudicated 
in September and November 2008 Supplemental Statements of the 
Case.  The Board finds that there is no prejudicial error 
regarding VCAA notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The Board also concludes the February 2005 VA examination is 
adequate upon which to base a decision.  During the course of 
the appeal, Compensation and Pension (C&P) hearing 
examination worksheets were revised to include a discussion 
of the effect of the appellant's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2009).  In this case, the VA examination 
reports note merely general complaints, such as difficulty 
understanding speech, especially when in a noisy background.  
However, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted the worksheet revisions, but also noted that 
even if an audiologist's description of the functional 
effects of the appellant's hearing disability was somehow 
defective, the appellant bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  The 
appellant has not alleged any prejudice caused by a 
deficiency in the examinations here.  

The appellant has not alleged receiving any additional 
relevant treatment during the period on appeal, so there is 
no objective evidence any condition has worsened or changed.  
There is no rule as to how current an examination must be, 
and the Board concludes the examinations in this case are 
adequate upon which to base a decision.  The Board also notes 
that the RO scheduled follow-up examination for the bilateral 
hearing loss rating claim in 2008, but the appellant failed 
to report.  He has offered no cause for his failure to 
report.  While VA has a statutory duty to assist the 
appellant in developing evidence pertinent to a claim, the 
appellant also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  It 
is incumbent upon a appellant to submit to VA examinations 
when applying for a VA benefit, especially in instances, such 
as in this case, where the examination is essential to 
assessing the current severity of his service- connected 
disability.  38 C.F.R. § 3.326, 3.655.  The Board concludes, 
in light of the 2005 VA examination report and the 
appellant's failure to report for a supplemental VA 
examination, that the duty to assist has been satisfied.  The 
Board will rate the bilateral hearing loss claim based on the 
evidence of record.  

In service connection cases, an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The appellant's VA treatment records and private medical 
records from 1995 through 2008 clearly reflect treatment for 
the appellant's many physical disabilities.  These 
disabilities have been well described and diagnosed.  There 
is no evidence that they began or are related to a period of 
service, except by the appellant's conjecture regarding his 
service in Southwest Asia.  As will be discussed below, the 
Board finds that this is wholly incompetent evidence.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  An examination is not required.  See 
McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Increased Ratings

The appellant contends that he is entitled to an initial 
compensable rating for his bilateral hearing loss.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009). 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 
(2009).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in February 2005, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
30
60
LEFT
10
20
25
35
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  The right ear had a puretone 
average of 32.5 dB and a speech recognition score of 96; 
therefore the right ear received a designation of I.  The 
left ear had a puretone average of 33.75 dB and a speech 
recognition score of 96; therefore the left ear received a 
designation of I.  The point where I and I intersect on Table 
VII then reveals the disability level for the appellant's 
hearing loss, which in this case does not reach a compensable 
level.

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in each of the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 
55 decibels or more, an evaluation can be based either on 
Table VI or Table VIa, whichever results in a higher 
evaluation.  This provision corrects the fact that with a 55-
decibel threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  This provision compensates for a 
pattern of hearing impairment that is an extreme handicap in 
the presence of any environmental noise, and a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, in this case, the audiometric results from the VA 
examination do not meet these criteria, and the appellant's 
disability cannot be evaluated under the alternative rating 
scheme.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  Thus, his request for 
a compensable evaluation is denied.  See 38 C.F.R. § 4.85.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's hearing loss 
disability is not inadequate.  The appellant was provided 
with a VA examination report.  He reported to the examiner 
that his greatest difficulty was understanding speech in 
background noise.  The appellant also complained of tinnitus, 
a separate and distinct disability which is not at present 
service connected.  It does not appear that the appellant has 
an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board has considered the 
possibility of staged ratings.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's increased rating claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The appellant contends that he has an undiagnosed illness 
characterized by seizures, ministrokes, loss of memory, 
shortness of breath, numbness and tingling of the left side 
of the face, shoulder and arm, which he posits may be due to 
his service in Southwest Asia during the Persian Gulf War.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).  Unlike the 
elements for direct service connection, for the undiagnosed 
illness, competent evidence linking a current disability to 
an event during service need not be provided.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

The appellant underwent VA consultation examinations in March 
2000 and October 2003.  These examinations uncovered 
substantial and debilitating chronic obstructive pulmonary 
disease (COPD), discussed the appellant's February 1995 
stroke and indicated that the appellant had some slight 
residuals of diminished sensation in the left arm and leg.  
The March 2000 report indicates that the appellant reported 
suffering from syncope that had been thought related to a 
seizure disorder after the stroke.  There is no current 
evidence of a seizure disorder.  

The appellant received treatment through VA during the course 
of this claim.  In February 2001, the appellant began seeking 
treatment for an increase in numbness and tingling sensations 
on his left side.  A September 2001 treatment note indicates 
that the tingling and numbness on the left side were 
residuals of his stroke.  The appellant's recollection of his 
medical history was foggy.  A January 2002 neurology note 
indicates that the February 2001 episode was a transient 
ischemic attack.  

The appellant had additional treatment in 2004.  The 
neurology notes from January and March indicate that the 
appellant had episodes of falling that needed evaluation for 
additional stroke activity.  

The Board finds that the appellant does not have an 
undiagnosed illness.  Full analysis is not required because 
the record clearly reflects that the appellant's seizures, 
ministrokes, loss of memory, shortness of breath, numbness 
and tingling of the left side of the face, shoulder and arm 
have been attributed to his stroke and COPD disabilities.  
Accordingly, the Board concludes that service connection 
under the undiagnosed illness provisions is not warranted.  
See 38 C.F.R. § 3.317.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994).  

In this case, the Board is precluded from considering the 
alternate bases for service connection.  In the recent case 
of Tyrues v. Shinseki, the U.S. Court of Appeals for Veterans 
Claims (Court) indicated that VA may process and decide the 
alternate bases for service connection, direct, secondary and 
other presumptions, apart from an undiagnosed illness claim.  
No. 04-0584, slip op. at 11-12 (U.S. Vet. App., Oct. 2, 2009) 
(overruling Harris v. Derwinski, 1 Vet.App. 180 (1991) as to 
finality of intertwined issues).  Should this occur, and if 
the separately processed service connection decision becomes 
final, further consideration of those bases is foreclosed.  
Id.  Here, the appellant's residuals of cerebrovascular 
accident claim was denied in a November 2001 rating decision.  
The appellant initiated an appeal of that claim, while 
separately pursuing the undiagnosed illness claim.  The 
appellant failed to perfect an appeal on the residuals claim 
following the November 2002 Statement of the Case (SOC).  The 
appellant was notified of the need to do so in the SOC.  The 
November 2001 rating decision is now final.  The Board 
concludes that consideration of direct, secondary or other 
presumptive service connection for residuals of 
cerebrovascular accident is barred.  See id.  

The Board has considered service connection for COPD.  The 
March 2000 examination report clearly states that the COPD is 
the result of chronic tobacco use.  Other treatment reports 
agree.  The appellant's claim was received in March 2000.  
Service connection for disability based on a veteran's 
addiction to nicotine is prohibited on claims, such as the 
appellant's, filed after June 9, 1998.  38 C.F.R. § 3.300 
(2009).  Thus, the Board is prohibited from allowing service 
connection for COPD.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's service connection claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Withdrawn Appeal

In September 2008, the appellant sent a letter indicating 
that he withdrew his claim for service connection for a high 
pulse rate.  VA regulation provides for the withdrawal of an 
appeal to the Board by the submission of a written request to 
that effect at any time before the Board promulgates a final 
decision on the matter in question.  See 38 C.F.R. § 
20.204(b) (2009); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) 
(When a claim is withdrawn by a veteran, it ceases to exist; 
it is no longer pending and it is not viable).

As of September 2008 the Board had not yet issued a final 
decision on this case, therefore the appellant's withdrawal 
of this issue is valid.  The withdrawal of an appeal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal of the appeal is 
appropriate.  See 38 U.S.C.A. § 7105(d)(West 2002 & Supp. 
2009).

Because the appellant has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, 
further action by the Board on this particular matter is not 
appropriate and the appellant's appeal should be dismissed.  
38 U.S.C.A. § 7105(d).




ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to service connection for an undiagnosed illness 
characterized by seizures, ministrokes, loss of memory, 
shortness of breath, numbness and tingling of the left side 
of the face, shoulder and arm is denied.

The service connection for a high pulse rate is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


